Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000105
                                                         04-APR-2012
                                                         09:44 AM



                           SCWC-10-0000105


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                            SUNG SIK CHOI,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-10-0000105; FC-CR NO. 10-1-1375)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

  (by: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and

       Circuit Judge Chang, in place of Duffy, J., recused)


        Petitioner/Defendant-Appellant Sung Sik Choi’s application


for writ of certiorari, filed on March 2, 2012, is hereby


rejected.


        DATED: Honolulu, Hawai'i, April 4, 2012.


Leland B. T. Look on             /s/ Mark E. Recktenwald

the application for

Petitioner/Defendant-            /s/ Paula A. Nakayama

Appellant

                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Gary W. B. Chang